UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2014 oTransition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 (No fee required) For the transition period from to . Commission file number: 000-27407 SPINE PAIN MANAGEMENT, INC. (Name of Registrant in Its Charter) Delaware 98-0187705 (State or Other Jurisdiction of Incorporation or (I.R.S. Employer Identification No.) Organization) 5225 Katy Freeway Suite 600 Houston, Texas77007 (Address of Principal Executive Offices) (713) 521-4220 (Issuer's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 14, 2014, there were 18,715,882 shares of the registrant’s common stock outstanding (the only class of voting common stock). Table of Contents FORM 10-Q TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Operations forthe three and six months endedJune 30, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 16 Signatures 18 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SPINE PAIN MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER 31, ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Total current assets Accounts receivable, net of allowance for doubtful accounts of $422,970 and $352,615 at June 30, 2014and December 31, 2013, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties Current portion of notes payable and long-term debt, net Total current liabilities Notes payable and long-term debt, net of discount Total liabilities Commitments and contingencies Stockholders' equity: Common stock: $0.001 par value, 50,000,000 shares authorized, 18,715,882 shares issued and outstanding at June 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Totalstockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements 3 Table of Contents SPINE PAIN MANAGEMENT, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, FOR THE SIX MONTHS ENDED JUNE 30, Net revenue $ Cost of providing services Third party providers Related party providers Total cost of providing services Gross profit Operating, general and administrative expenses (Loss) income from operations ) ) Other income and (expense): Other income Interest expense ) Total other income and (expense) Net loss $ ) $ ) $ ) $ ) Net loss per common share Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements 4 Table of Contents SPINE PAIN MANAGEMENT, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Provision for bad debts Interest expense related to warrant amortization Stock based compensation Accretion of debt discount on long-term debt Depreciation and amortization expense Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses and other assets ) Due to related party ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Payment of related party payable ) ) Payment of notespayable - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplementary cash flow information: Interest paid $ $ Taxes paid $
